DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-6, 8, 16, 18, 20-23, 26-30, 32-33, 36-37, 39-40 and 43-44 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael Curtis on 03/04/2022.
	The claims are amended as follows:
Claim 1 Line 2 reading “between a glass syringe” should read --for a glass syringe--.
Claim 1 Line 16 reading “are in contact” should read --are in direct contact--.
Claim 1 Line 18 reading “in a longitudinal direction” should read --in a longitudinal direction of the holding device--.
Claim 6 Line 13 reading “are in contact” should read --are in direct contact--.
Claim 6 Line 15 reading “in a longitudinal direction” should read --in a longitudinal direction of the holding device--.
Claim 21 Line 2 reading “between a glass syringe” should read --for a glass syringe--.
Claim 21 Line 16 reading “are in contact” should read --are in direct contact--.
Claim 21 Line 18 reading “in a longitudinal direction” should read --in a longitudinal direction of the holding device--.
Claim 21 Line 26 reading “and/ or” should read --and/or--.
Claim 26 Line 3 reading “a circumferential direction” should read --the circumferential direction--.
Claim 27 Line 2 reading “are each located between two of said spring elements” should read --are located between each of said respective two of said spring elements--.
Claim 27 Line 3 reading “both of said two spring elements” should read --each of said respective two of said spring elements--.
Claim 36 Line 3 reading “a circumferential direction” should read --the circumferential direction--.
Claim 37 Line 2 reading “are each located between two of said spring elements” should read --are located between each of said respective two of said spring elements--.
Claim 37 Line 3 reading “both of said two spring elements” should read --each of said respective two of said spring elements--.
Claim 43 Line 3 reading “a circumferential direction” should read --the circumferential direction--.
Claim 44 Line 2 reading “are each located between two of said spring elements” should read --are located between each of said respective two of said spring elements--.
Claim 44 Line 3 reading “both of said two spring elements” should read --each of said respective two of said spring elements--.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor makes obvious a glass syringe-side assembly element for providing an interface for a glass syringe, the assembly element comprising a holding device wherein the holding device comprises spring elements and first grooves, wherein the spring elements and first grooves are distributed on the outer peripheral side of the assembly element following a circumferential direction of the outer peripheral side, wherein the first grooves are each located between a respective two of said spring elements and are in direct contact with both of said two spring elements, and wherein the spring elements interact with corresponding grooves of a glass syringe operating means. 
	In the present case, the closest prior art of record comprised Jennings (USPGPub 2009/0234297), in view of Sweeney et al. (USPN 4,929,232) and Citrin (USPN 4,022,207). However, the aforementioned prior art fails to disclose wherein the first grooves are each located between a respective two of said spring elements and are in direct contact with both of said two spring elements. Prior art Jennings Annotated Fig. 4, provided in the Final Rejection dated 09/10/2021, shows wherein the first grooves are each located between two of said spring elements, but not a respective two of said spring elements. Other relevant prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/09/2022